Citation Nr: 1221678	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-41 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depression, claimed as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the Hartford RO; a transcript of the hearing is associated with his claim file.  

As an initial matter, the Board notes that in October 2010 written argument, the Veteran's attorney stated:

	Veteran disagrees with the Rating Decision identified above.  Veteran disagrees with each and every denial, whether expressly or impliedly made by the Secretary, of any and all claims, whether formally or informally made by [V]eteran, then pending at the time of the challenged Rating Decision.  Veteran seeks appellate review thereof.  

The Veteran's claim stems from the September 2009 rating decision which granted service connection for residuals of prostate cancer to include incontinence and erectile dysfunction, rated 10 percent effective February 13, 2009; awarded special monthly compensation based on the loss of use of a creative organ, effective February 13, 2009; and denied service connection for PTSD.  (This is the only rating decision in the claims file).  To the extent that the Veteran's attorney may be attempting to file a notice of disagreement with any determination other than the denial of service connection for depression, the Board notes that more than one year has passed since the Veteran was notified of that rating decision; therefore it is final.  [If the Veteran wishes to seek an increased rating for his service-connected disability, or to reopen a claim of service connection for PTSD, he must file such claim(s) with the RO.] 

Finally, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system (to ensure that all pertinent evidence received is considered).  The documents in Virtual VA are either duplicates of what is in the claims file, or are not relevant to the matter on appeal.

The matter of service connection for depression as secondary to prostate cancer is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the June 2010 DRO hearing, the Veteran reported that he was receiving treatment for his depression at the New Haven, Connecticut VA Health Care System (VAHCS).  He also submitted a letter from a clinical psychologist at the VAHCS confirming his participation in weekly individual therapy beginning in March 2010.  There are no records of this VA treatment associated with the claims file (or in Virtual VA).  As the VA treatment records from the New Haven VAHCS may contain pertinent information, and because they are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of complete records of all VA treatment the Veteran has received for depression at the New Haven VAHCS since March 2010.

2.  The RO should also undertake any other development suggested by the development ordered above, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

